               Case 2:21-cv-00494-RSM Document 8 Filed 04/21/21 Page 1 of 3




 1
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
 9    SCOTT FRANCIS ICEBERG,                               Case No. C21-494RSM
10
                     Plaintiff,                            ORDER OF DISMISSAL
11
                        v.
12
13    UNIVERSITY OF WASHINGTON,

14                 Defendant.
15
            This matter comes before the court sua sponte. Pro se Plaintiff Scott Francis Iceberg
16
     filed this case with an unsigned proposed complaint. Dkt. #1-1. The Court mailed Mr. Iceberg
17
     its standard notice of deficiency letter. Dkt. #3. This letter states:
18
19                  The Complaint as filed was not properly signed. Your document(s)
                    must contain a physical signature and be resubmitted for filing to
20                  the Clerk. Signatures must be in accordance with Federal Rule of
                    Civil Procedure 11 and Local Civil Rule 83.2…. Please return the
21
                    requested documents to the address listed above. Failure to do so
22                  may affect the status of your case, including dismissal of the action
                    by the Court.
23
24   Id.   A few days later the Court received from Mr. Iceberg a new copy of his proposed

25   complaint. On the signature line, Mr. Iceberg simply wrote “Fuck ya.” Dkt. #7 at 11.
26          Mr. Iceberg has submitted obscene material before. In Case No. 2:20-cv-00742, Dkt.
27
     #16, Mr. Iceberg mailed the Court a document titled “RESPONSE CAPTAIN NIP FLIPPER
28



     ORDER OF DISMISSAL - 1
               Case 2:21-cv-00494-RSM Document 8 Filed 04/21/21 Page 2 of 3




     SS FLIPPER NIPS JESUS CAPTAIN SAUCE DID A FLIP ON MY NIPS AND BACKFLIP
 1
 2   OVER MY WANG.” The filing contains the f-word and further obscene material. In Case No.

 3   2:20-cv-01595, Dkt. #23 at page 8, Mr. Iceberg drew a stick figure man making an obscene
 4
     gesture with his penis in his “Response in Opposition to Defendants’ Motion to Dismiss First
 5
     Amended Complaint.”
 6
 7          Mr. Iceberg is no stranger to the requirements of filing a case in this Court. He has filed

 8   eleven cases here in the last six years and has signed many filings. The Court is aware that Mr.
 9   Iceberg has previously referenced disabilities that cause him to respond “inappropriately or
10
     nonsensically” when “engaging in adversarial interactions, especially with individuals in
11
     positions of authority.” See, e.g., Case No. 2:21-cv-00493, Dkt. #5 at 3. This does not justify or
12
13   even explain his behavior here, as the notice of deficiency was not adversarial or particularly

14   surprising—Mr. Iceberg has received many notices of deficiency in prior cases. This was not
15   an “interaction” either; Mr. Iceberg had plenty of time to read the notice, write his offensive
16
     response, then address and mail it back to the Court.
17
            The Court finds that Mr. Iceberg has failed to submit a signed pleading as required by
18
19   Rule 11 and that this case cannot proceed. Mr. Iceberg was warned that failure to submit a

20   signed pleading could result in dismissal, and such is appropriate here. District courts have the
21
     inherent power to control their dockets and “[i]n the exercise of that power, they may impose
22
     sanctions including, where appropriate . . . dismissal” of a case. Thompson v. Hous. Auth. of
23
24   City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).

25          In determining whether to dismiss an action for lack of prosecution, failure to obey a
26   court order, or failure to comply with local rules, the Court considers several factors: (1) the
27
     public’s interest in expeditious resolution of litigation; (2) the Court’s need to manage its
28



     ORDER OF DISMISSAL - 2
                  Case 2:21-cv-00494-RSM Document 8 Filed 04/21/21 Page 3 of 3




     docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of
 1
 2   cases on their merits; and (5) the availability of less drastic alternatives. See Thompson, 782

 3   F.2d at 831. In considering these factors, Mr. Iceberg’s history of filing lawsuits weighs
 4
     against any argument that he made an innocent mistake here, or that the public would benefit
 5
     from allowing this lawsuit to proceed. The public policy favoring disposition of cases on their
 6
 7   merits weighs against dismissal as a sanction. Whether there is a less drastic alternative, such

 8   as permitting Mr. Iceberg another opportunity to sign his Complaint, is an open question. If
 9   Mr. Iceberg had simply submitted another unsigned Complaint, the Court would have provided
10
     him with another notice of deficiency.
11
            However, dismissal is appropriate as a sanction for Mr. Iceberg’s offensive response to
12
13   this Court’s reasonable request that he sign his Complaint, especially given Mr. Iceberg’s

14   history with this Court. See, e.g., Koehl v. Greene, 424 Fed. Appx. 61, 62 (2d Cir. 2011)
15   (upholding dismissal of pro se complaint as a sanction for “repeatedly filing documents with
16
     the court that contained derogatory and offensive statements regarding the presiding magistrate
17
     judge and opposing counsel.”). The Court notes that the obscene remarks are directed at the
18
19   Court, showing a disregard for the Court’s authority, and that this further constitutes a basis for

20   dismissal.
21
            Given all of the above, the Court hereby finds and ORDERS that this action is
22
     DISMISSED. This case is CLOSED.
23
24          DATED this 21st day of April, 2021.

25
26
27
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
28



     ORDER OF DISMISSAL - 3
